— Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered December 9, 1988, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of. that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s challenge to the voluntariness of his guilty plea is unpreserved for appellate review (see, People v Mackey, 77 NY2d 846, 847), and in any event, is wdthout merit (see, People v Harris, 61 NY2d 9).
We have considered the defendant’s remaining contention and find it to be without merit. Eiber, J. P., O’Brien, Ritter and Copertino, JJ., concur.